ON MOTION FOR REHEARING.
In the first ground of his motion for rehearing the defendant insists that the direction which we gave for the further hearing of certain grounds of his motion for new trial, which attack the competency of certain jurors to try him, puts him in jeopardy of *295his life and liberty more than once for the same offense. This position is not sound. A person is in legal jeopardy when he is put upon trial, before a court of competent jurisdiction, upon indictment and information which is sufficient in form and substance to sustain a conviction, and a jury has been charged with his deliverance. Cooley’s Const. Lim. (4th ed.) 404; Bouvier’s Law' Diet. (Students’ Ed. 1928), passim Jeopardy. Remanding his motion for new trial for a further hearing and determination by the trial judge in no way puts him in jeopardy in the sense in which that word is used. If his motion for new trial is overruled, he suffers the consequences of his former jeopardy. If his motion for new trial is granted, he will be put in jeopardy'again; but this will occur “on his own motion for'a new trial,” and will not fall within the provision of the constitution of this State which prohibits the putting of a defendant in jeopardy of life or liberty more than once for the same offense.
In the second ground of his motion for rehearing the defendant asserts that this court overlooked the fact that he did not in the court below make a motion to change the venue of his case, as suggested in the opinion of this court, but that this ground of his motion was a mere declaration addressed to the trial judge by him to the effect that as the jury-box had been exhausted in an effort to get a qualified jury to try the case, and as the judge had announced from the bench that it was impossible to get a jury in the county to try his ease, the jurisdiction of the superior court of Glascock County was lost, and his motion to declare the venue in some other county as prescribed by law was not a motion to change the venue because he was in danger of being lynched or because he could not get a fair and impartial trial in the county. The defendant asserts that his motion was based upon the announcement of the court that he had exhausted the jury-box of the county, but could not get a qualified jury, by reason of which the superior court of Glascock County lost its jurisdiction of the case, and there is no authority of law to reinvest jurisdiction in that court. At the November term, 1929, of Glascock superior court, the defendant filed his motion in which' he made these allegations: By the judg- ' ment of the court in this ease at the present term thereof it appears that the court had exhausted the entire list of all names contained in the traverse and grand jury-boxes of the county, that it was im*296possible to obtain a qualified jury to try his case, and that only ten' qualified jurors were obtained; in consequence of which a mistrial was declared. The defendant contended before the court that by such judgment of the court the jurisdiction of Glascock superior court was divested and lost, and that'any motion thereafter made by him was in no way to be construed as a waiver of this contention. Therefore, reserving all his rights to the above contention, he moved that the court declare the jurisdiction of the superior court of Glascock County divested and lost, and to declare the jurisdiction of his case invested in the superior court of such county in Toombs Judicial Circuit, or any other county in the State, as may be agreed upon by the parties and counsel in the case; and that in the event of a disagreement between them as to the county which should have jurisdiction of the case, then movant petitioned the court to transfer the jurisdiction of his ease to such county as in the judgment of the judge might meet the ends of justice, and to “declare the venue for the trial of said case changed to such county as may be thus designated.” Movant further alleged that he had been confined in the common jail of the county since December, 1927, oh the charge of murder; that he was tried at the February term, 1928, of said court, retried by another jury in said county at the November term, 1928; and that the grand jury-box of said county contained 104 names and the traverse jury-box contained 263 names, which included the 104 grand jurors, and he therefore was entitled to a reasonably speedy trial and hearing of said case.
It will be noted that the defendant in this motion petitioned the court 'to transfer the jurisdiction of his case to another county, and to “declare the venue for the trial of said ease changed to such county as may be thus designated.” Thus the defendant expressly prayed for a change of venue. On the same day the judge overruled this motion. In December, 1929, the defendant filed his exception pendente lite. This exception recites that the defendant made a motion “that the court pass an order declaring and adjudging the superior court of Glascock County to be divested of the jurisdiction of said ease, and also to change the venue of said case to the superior court of such county . . as might be selected in the manner provided by the statute in such cases for changing' the venue in such cases.” Here the defendant again expressly declared that his motion was for a change of venue. In view of *297these facts, we do not think that this court erroneously designated his motion as one for a change of venue; and we are o£ the opinion that we properly so treated the motion in our opinion in this case.
In the third ground of his motion the defendant asserts that this court in rendering its judgment overlooked section 6090 of the Code of this State, which declares that “Where an order is taken to hear a motion for new trial in vacation, the brief of the evidence must be presented for approval within the time fixed by the order, or else the motion will be dismissed.” This section refers to evidence introduced upon the trial of the merits of a case. It does not refer to such evidence as the parties may desire to introduce to sustain or rebut grounds of a motion for new trial which attack the competency of jurors to try the case; certainly not to evidence introduced by the State for the purpose of rebutting such grounds of his motion for new trial.
In the fourth ground the defendant contends that the judgment of this court places the- State’s burden upon him;' and requires him, contrary to the rule of law in such cases, to establish his contention that the jurors attacked were related to the prosecutor. This contention is based upon the proposition that the affidavits introduced by the defendant disclose the incompetency of these jurors to try this case, that this court held that certain parts of the affidavits used by the State in its counter-showing should have been excluded, and that, with these parts of these affidavits ruled out, there is left only the affidavits of the defendant, which show conclusively and undisputedly that these jurors were related within the ninth degree to the prosecutor. The defendant contends that the only legal judgment which could have been rendered was to declare a new trial unconditionally, and not allow the State to come back and undertake to meet the showing made by the defendant that two of said jurors were related within the prohibited degree. Defendant contends that this would be an injustice to him, and that, if such a rule can be lawfully established, it would not be impossible for the introduction of such' evidence to occur a third time, and give the State a third trial to see if it could make a counter-showing, and thus defeat a new trial. We can not agree that the evidence introduced by the defendant as to the incompetency of these jurors is undisputed. With the parts of the affidavits introduced by the State ruled out as required by the judg*298ment of this court, there was still some evidence to rebut the affidavits introduced by the defendant upon this subject. In this state of the record we thought it was but just to the defendant to permit a rehearing by the trial judge upon these grounds of the motion for new trial. We did this under the statute which provides that “it shall be within the power of the Supreme Court to award such order and direction to the cause in the court below as may be consistent with the law and justice of the case.” Civil Code (1910), § 6205. The conviction of the defendant should not stand if he was tried by incompetent jurors. On the other hand, a new trial should not be granted if he was convicted by competent jurors. To ascertain the truth on this subject, we directed a rehearing on these grounds of the motion for new trial, with the right to the State and the defendant to introduce on that hearing any competent evidence tending to showing the incompetency or competency of the jurors attacked.
We therefore overrule the motion for a rehearing.